DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: claims 1-6 and 8-13 are allowed herein. Applicant’s arguments filed 25 April 2022, with respect to Claim 1 have been fully considered and as newly amended Claim 1 now recites “wherein in an initial assembled condition: there is a first amount of electrolyte in the electrolyte supply, there is a second amount of electrolyte in the electrolyte collector, there is a third amount of electrolyte in each matrix, the first amount is greater than the third amount, and the third amount is greater than the second amount”, though TADASHI teaches a fuel cell stack having a matrix and aqueous solution containing phosphoric acid (electrolyte) therebetween a fuel electrode and an air electrode and further carbon plates that replenish phosphoric acid to the matrix and the carbon plates being disposed on the outer surface of the fuel electrode functioning as phosphoric acid reservoir plates by being porous, the Applicant’s remarks are persuasive in that TADASHI does not disclose there being a supply near one end of the stack that has a greater amount of phosphoric acid than any of the matrixes with the stack. 
Further, the closest prior art in addressing the newly added limitations is Thomas (US 20130059222 Al).
THOMAS teaches a fuel cell stack comprising a plurality of fuel cells, a first end fuel cell near a first end of the stack, a second end fuel cell near a second end of the stack and there being a series of anodes 18, cathodes, and electrolyte therebetween. THOMAS further teaches having an anode on one side of the matrix, fuel chamber H adjacent the anode, a cathode on another side of the matrix, and air chamber O adjacent the cathode, and supplied electrolyte to the stack through ducts defined by aligned apertures. However, THOMAS does not disclose the ducts as comprising porous material.
TADASHI and THOMAS alone or in combination do not disclose the limitations of Claim 1. Further, as Claim 12 recites all the limitations from the product of independent Claim 1, it is further allowed herein. The prior art do not teach and/or suggest there being an electrolyte supply having porous material and comprising a first amount of electrolyte that is greater than the amount of electrolyte in the electrolyte collector.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288. The examiner can normally be reached Monday - Friday 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571) 272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNA SHULMAN/Examiner, Art Unit 1723

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722